Upon Petition for Rehearing. Gabnett, J. The doctrine of this court is that an action at law to recover rent covenanted to be paid by lease under seal, can not be met by the defense that the lessee was induced to execute the lease by fraudulent representations as to the character or surroundings of the premises. They merely relate to the nature of the consideration which the lessee is to receive. The question was decided in Johnson v. Wilson, opinion filed in this court, December 2, 1839, after mature consideration, and the rule was afterward affirmed in Little v. Dyer, at the same term. As the judgment in this case contravenes that rule, it must be reversed and the cause remanded. . Reversed and remanded.